PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/844,480
Filing Date: 15 Dec 2017
Appellant(s): TOUB, STEPHEN, HARRIS



Clare Hartnett (Reg. no. 35,185)

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 8, 2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Examiner withdrawn rejection of claim 3 and claim 10. 

(2) Response to Argument
1.	With respect to the Appellant's first argument regarding the independent claims, Page 6, first paragraph of the Appeal Brief, that by contrast, Meijer discloses a technique that does not have built-in programming language support for asynchronous programming that reduces the amount of runtime processing needed to facilitate execution of an asynchronous method. Applicant refers to paragraph 0013 in support of this statement and states, “This support includes consolidating the data elements needed to suspend and restore execution of the asynchronous method and return a completion status into a reusable object.  In this manner, the runtime minimizes the number of dynamic object allocations made, eliminates boxing the state machine onto a heap, avoids interface calls to resume .   It is noted that the features upon which applicant relies (i.e. built-in programming language) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further the program, including an asynchronous operation, wherein the asynchronous method is configured to suspend execution in order to await completion of the asynchronous operation is not limited to a built in language interpretation and are met by the citations of Meijer that state:  




    PNG
    media_image2.png
    374
    312
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    196
    303
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    305
    media_image4.png
    Greyscale

From the above disclosures, Meijer teaches adding capabilities to traditional code that enables pausing and resuming of code sandwiched between and thus reasonable reads on the limitations of the claims without reading additional functionality of the specification to the claims.  Therefore the rejection should be sustained.

2.	With respect to the Appellant's next argument regarding the independent claim 1, Page 7, second paragraph of the Appeal Brief, that Meijer fails to disclose, “an object pool dedicated to the asynchronous method”, the Examiner respectfully disagrees. The Examiner contends that the frame object or Heap where the state of the suspended methods is stored is the reusable object. Meijer teaches at least in paragraph 0023, “…The object represents the stack frame of the method when the method is suspended. When a method is suspended, the stack frame representing the suspended method can be copied to another data structure and can be removed from the machine stack. Therefore, a suspended method may not physically reside on a stack. Alternately, the whole state of the stack can be saved, maintaining it on the heap whether the method is active or suspended”.  Thus because the frame object / heap is 
Meijer further discloses at least in paragraph 0024, “…a traditional, nonresumable control flow, the machine uses a single thread of execution to execute a contiguous stack of the methods that are currently waiting for execution. Each method on the stack is waiting for another method to return to it. The stack typically cannot be accessed directly by the compiler. In some environments that enable resumable methods … A collection of purpose specific objects, represent the chain of control formerly maintained by the stack. A method call under execution is any method call that is currently running or has been paused and has not yet ended. When a resumable method returns a result, it gives the result to the method that called it and the calling method resumes.”   Thus again, the suspended methods state is saved onto a frame object / stack which will later be used to restore the state and subsequently resume the method when the method is restored.  Thus the object (frame object / heap) for storing the state of the suspended object is dedicated to the suspended method for storing its state and meets the BRI interpretation of the claims.  
In response to applicant's argument, page 8, the word “dedicated” means “used for only one particular purpose.” Appellant’s Specification describes the “object pool dedicated to the asynchronous method” consistent with the normal meaning of the word “dedicated”, means (1) Each asynchronous method may have its own pool of reusable objects…”, (2) “…there is an object pool for each method since each method has its own state machine type…” and (3)“…Each object pool 108 can be controlled independently since each object pool 108 is associated with a particular asynchronous method…”. In response, as articulated above – Meijer teaches the frame objects / heaps are dedicated for storing the state information for suspended objects.  Thus they are dedicated for a particular purpose based on the Webster’s dictionary and reads upon the limitations of the claims.  Secondly, Although the claims are interpreted in light of the specification, limitations from the specification, e.g.  “dedicated”, means (1) Each asynchronous method may have its own pool of reusable objects…”, (2) “…there is an object pool for each method since each method has its own state machine type…” and (3)“…Each object pool 108 can be controlled independently since each object pool 108 is associated with a particular asynchronous method…”are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nowhere is dedicated defined to be the three criteria outlined in page 8 of the appeal brief.  Thus the limitations are unpersuasive and the rejection should be sustained.

3.	With respect to the Appellant's next arguments regarding the independent claim 1, Page 9 Paragraph 1 of the Appeal Brief, that Meijer fails to disclose “the object pool including one or more reusable objects, wherein a reusable object has been previously allocated and stores state data needed to suspend,” the Examiner respectfully disagrees.
	The Examiner notes that the above-cited claim language first recites that “an the object pool including one or more reusable objects, wherein a reusable object has been previously allocated and stores state data needed to suspend. Meijer teaches at least in The object represents the stack frame of the method when the method is suspended. When a method is suspended, the stack frame representing the suspended method can be copied to another data structure and can be removed from the machine stack. Therefore, a suspended method may not physically reside on a stack. Alternatively, the whole state of the stack can be saved, maintaining it on the heap whether the method is active or suspended”. That is, stack / stack frame is reusable and heap is the object pool. Reusable stack (frame) has encompassed the state of the suspended method to be stored and subsequently restored the  suspended method is resumed. As articulated in paragraph 0023 and subsequently in paragraph 0024 – “…a traditional, nonresumable control flow, the machine uses a single thread of execution to execute a contiguous stack of the methods that are currently waiting for execution. Each method on the stack is waiting for another method to return to it. The stack typically cannot be accessed directly by the compiler. In some environments that enable resumable methods... A collection of purpose specific objects represent the chain of control formerly maintained by the stack. A method call under execution is any method call that is currently running or has been paused and has not yet ended. When a resumable method returns a result, it gives the result to the method that called it and the calling method resumes.” – indicates that state of suspended methods are stored and resumed into stack frames / stacks of a heap.  Thus the frames / stack are utilized for the purpose of storing the state and resuming the state of the suspendable / resumable methods and reads on the dedicated aspect of reusable objects of an object pool that are previously allocated and stores state data needed to suspend and resume execution of a specific invocation of the asynchronous method as 

4.	With respect to the Appellant's next arguments regarding the independent claim 1, Page 10 Paragraph 5 of the Appeal Brief, that Meijer fails to disclose “the object pool situated in a non-garbage-collected heap”, the Examiner respectfully disagrees. 
The Examiner contends that the Meijer discloses at least paragraph 0060, “web services in a computer system. Software programs can include source code (component 610), created in one or more source code languages (e.g., Visual Basic, Visual J#, C++. C#, J#, Java Script, APL, COBOL, Pascal, Eiffel, Haskell, ML, Oberon, Perl, Python, Scheme, Smalltalk and the like).” By definition C++, object oriented program does not go through garbage collection. Examiner provided the document of C++ in PTO 892 for record to show the inherent features of C++, as the term 'non-garbage-collected heap' appear to be a term of the art and any well-known implementations of C++ that do utilize a garbage collector based on following reference: https://sofwareengineering.stackexchange.com/questions/113177/why-do-language-such c and c++ garbage collection, while Java does?

    PNG
    media_image5.png
    514
    940
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    987
    903
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    990
    894
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    248
    973
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    840
    988
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    199
    943
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    802
    917
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    992
    936
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    1147
    965
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    616
    905
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    339
    998
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    977
    952
    media_image16.png
    Greyscale

Accordingly, the Examiner maintains that since Meijer teaches an object pool dedicated for storing the state of suspended and resummable objects into a frame object / stack of a heap and that the code / environment of the system is C++ that the object pool situated in a non-garbage-collected heap as inherently disclosed in the above disclosure. 

return the select reusable object to the object pool”, claim 9 recites, inter alia, “restoring the state data from the reusable object; releasing the reusable object back to the object pool”, and claim 12 recites, inter alia, “in the event the object pool does not have an available reusable object, awaiting return of an available reusable object.”, the Examiner respectfully disagrees. In support of that assertion, the Examiner would like to draw the Appellant's attention to the following citations from the Meijer  reference:
	
	
    PNG
    media_image17.png
    386
    407
    media_image17.png
    Greyscale

	From this disclosure it is clear that the return the select reusable object to the object pool when method on the frame object call, the record for the resumed method back on the machine stack [i.e. return the select reusable object]. When it 


    PNG
    media_image18.png
    310
    401
    media_image18.png
    Greyscale


	From this disclosure, it is clear that the Meijer discloses restoring the state data from the reusable object; releasing the reusable object back to the object pool and in the event, the object pool does not have an available reusable object, awaiting return of an available reusable object.

6.	With respect to the Appellant's argument regarding the independent claims 8 and 15, page 13, paragraph 3, of the appeal brief that that Meijer does not teach the claimed 

7.	With respect to the Appellant's argument regarding the independent claims 4, 5, and 6, page 14 of the appeal brief that that Meijer in view of Tou, Chan and Narad does not teach the claimed limitations based on the same logic provided above. The Examiner respectfully disagrees and refers to the rationale above in showing the limitations are met.

8. 	With respect to the Appellant's argument regarding the independent claims 7, 14, and 17, page 14 of the appeal brief that that Meijer in view of Wagner and Dalcher does not teach the claimed limitations based on the same logic provided above. The Examiner respectfully disagrees and refers to the rationale above in showing the limitations are met. Therefore, the rejection of the dependent claims is also maintained.

9. 	With respect to the Appellant's argument regarding the independent claims 10, 11, 19 and 20, page 14 of the appeal brief that that Meijer in view of Wagner does not teach the claimed limitations based on the same logic provided above. The Examiner respectfully disagrees and refers to the rationale above in showing the limitations are met. Therefore, the rejection of the dependent claims is also maintained.



(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Mohammad Kabir/
Patent Examiner, Art Unit 2199

Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.